Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Final Office Action mailed on 9/29/2020, the Applicant has filed a Request for Continued Examination (RCE) on 12/29/2020 amending claims 1-2, 9-11 and 16. No claim has been added or cancelled. Claims 3-4, 6, 8, 12-13, 15, 17-18 and 20 are withdrawn from consideration as being drawn to a nonelected invention. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 5, 7, 9-11, 14, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it recites the limitation "a functional change of at least one setting of the electronic device" in line 17, and it is unclear if this limitation is the same or different from “a functional change of at least one setting of the electronic device” in lines 13-14. For examination purposes, these limitations will be interpreted as being the same.

Claims 2, 5, 7 and 9 are rejected based on their dependency on claim 1.

In addition, regarding claim 2, it recites the limitations "the sensor array" in line 7.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear to which of the plurality of sensor arrays it refers. For examination purposes, the limitation will be interpreted as “a sensor array”, broadly taken as referring to any of the plurality of sensor arrays.

In addition, regarding claim 9, it recites the limitations "the exterior surface" in line 3, and “the casing of mobile device” in line 4.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, these limitations will be interpreted as “an exterior surface of a casing of the electronic device”.

Regarding claim 10, it recites the limitation “a change in a force at a surface of the electronic device" in lines 8-9, and it is unclear if this limitation is the same or different from “a change in force at the surface of the electronic device” in line 6. For examination purposes, these limitations will be interpreted as being the same.

Claims 11 and 14 are rejected based on their dependency on claim 10.

 In addition, regarding claim 11, it recites the limitations "the sensor array" in line 7.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear to a sensor array”, broadly taken as referring to any of the plurality of sensor arrays.

Regarding claim 16, it recites the limitation "a functional change of at least one setting of the electronic device" in lines 22-23, and it is unclear if this limitation is the same or different from “a functional change of at least one setting of the electronic device” in lines 18-19; and it recites the limitation “a processor” in line 23, and it is unclear if this limitation is the same or different from “a processor” in lines 3-4. For examination purposes, these limitations will be interpreted as being respectively the same.

Claim 19 is rejected based on its dependency on claim 16.

	Appropriate corrections are required. The claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-11, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0074636), in view of Cranfill et al. (US 2011/0037721), and further in view of Tartz et al. (US 2014/0317722).

Regarding claim 1, as best understood, Lee discloses a method (para[0002]; see e.g. Figs. 10-11) comprising:
detecting, by a force sensing circuit within an electronic device, a change in force applied to a surface of the electronic device (see 1003 in Fig. 10 and 1103 in Fig. 11 where a change from e.g. no pressure/force or an initial pressure/force, to some other pressure/force is detected; the claimed force sensing circuit comprises e.g. force sensors in Figs. 2A-5C, 9 and 12A-13A, within electronic device 200/400/500/900; “The pressure sensor… may detect pressure (or force) applied by an external object”, and “a change in a physical quantity” accordingly; para[0139]; para[0152]), the force sensing circuit comprising a plurality of sensor arrays (para[0051]-para[0053]; para[0064]-para[0066]; para[0078]; see e.g. areas 503, 505 and 507 in Fig. 5A, or 513 and 515 in Fig. 5B, or 521 and 523 in Fig. 5C, comprising the claimed plurality of sensor arrays of the claimed force sensing circuit; since “The electronic device 500 may include… the sensor modules 203 illustrated in FIGS. 3AA to 3EB,… installed in at least one of the areas 501, 503, 505, and 507 at which a grip is detected”, by having e.g. any of the sensor modules 203 in Figs. 3AA, 3BA, 3CA ), each sensor array comprised of a plurality of linearly aligned sensors that detect changes in a change in force at the surface of the electronic device due to one or more of an input force, pressure or strain detected by the sensors (para[0051]-para[0053]; para[0058]; para[0064]-para[0066]; para[0078]; para[0104]-para[0105]; para[0139]; para[0152]; “In step 1003 [or 1103], the electronic device may detect a pressure signal indicating a level of pressure (for example, intensity, level, or position) applied to a sensor module (for example, the same as or similar to the sensor modules 203 of FIG. 3AA to 3EB) installed in at least one area of a housing through at least one sensor (for example, a pressure sensor)”; pressure sensors in Figs. 5A-5C, 9 and 12A-13A, ”detect pressure (or force) applied by an external object”, and “a change in a physical quantity”, and comprise the sensor modules 203 in Figs. 3AA, 3BA, 3CA or 33EA, which include at least a pair of linearly aligned pressure sensors 211 to detect such changes due a change in force/pressure);
identifying when a detected change in force is a first change above a predetermined force delta threshold (para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; see 1005 to 1007 in Fig. 10; “when a detected first pressure signal is received in a state in which a first function for operation of an electronic device );[[,]]
in response to the detected change in force being above the predetermined force delta threshold, which detected change operates as [[is]] an activation trigger, activating at least one other sensing device within the force sensing circuit to monitor for detection of a subsequent change in [[the]] force that correlates to a functional change of at least one setting of the electronic device, the subsequent change in force being a different change in force from the first change (para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; para[0153]-para[0163]; see 1005 to 1007 in Fig. 10; “when a detected first pressure signal is received in a state in which a first function for operation of an electronic device related to a first UI is performed, a processor may perform a second function for operation of the electronic device that is set in accordance with a first pressure signal and is related to a second UI”, the detected first pressure signal, clearly being a signal necessarily above a certain threshold and clearly being a change from a certain initial value (i.e. cero pressure), to a certain value different from the initial ); and
in response to detecting the subsequent change in force[[,]]: correlating the subsequent change in force to a functional change of at least one setting of the electronic device (see Abstract; para[0006]-para[0008]; para[0039]; para[0043]; para[0078]-para[0079]; para[0127]; para[0140]-para[0146]; para[0149]; para[0152]-para[0169]; e.g. “When a pressure signal having a pressure value different from a pressure value indicated by or included in a previously detected pressure signal is detected ); and adjusting, by a processor, the at least one setting of the electronic device to correlate with the functional change, based on the detected subsequent change of the force (see Abstract; para[0006]-para[0008]; para[0039]; para[0043]; para[0078]-para[0079]; para[0127]; para[0140]-para[0146]; para[0149]; para[0152]-para[0169]; “a processor of the electronic device may identify a pressure value included in each pressure signal detected by the pressure sensors”; “When a pressure signal having a pressure value different from a pressure value indicated by or included in a previously detected pressure signal is detected after step 1007 of FIG. 10, an electronic device may execute a third function”, to affect e.g. the triggered graphical user interface; see also Figs. 12A-13A).
However, Lee does not appear to expressly disclose the force sensing circuit comprising a microcontroller, digital converters connected via respective integrated circuit busses to the plurality of sensor arrays, and the identifying when a detected change in force is a first change above a predetermined force delta threshold is performed by the microcontroller.
Cranfill discloses a force sensing circuit comprising a microcontroller (see e.g. in Fig. 5B microcontroller 560) and a plurality of sensor arrays (see e.g. in Fig. 4 two arrays of sensors (sensors 120 and 422, and sensors 420 ), and identifying, by the microcontroller, when a detected change in force is a first change above a predetermined force delta threshold (para[0019]; para[0041]; para[0047]-para[0050]; see e.g. in Fig. 5B “microcontroller 560 can periodically measure the resistive values of the force sensors 120, 420, 421 and 422, or, more specifically, the resistive values of the variably conductive force sensitive material 140 of the individual force sensors 120, 420, 421 and 422”; “When a force… is applied…, the variably conductive force sensitive material 140 of one or more individual force sensors 120, 420, 421 and 422 can change its conductance”; “microcontroller 560, during one or more of the periodic measurements of the resistive values of the force sensors 120, 420, 421, 422 can detect such a change and can, as a result, determine that a force 320 is being applied onto the touch screen 110”, which clearly corresponds a value being above a certain value/threshold in order to be detected; “Thus, by monitoring the individual resistances of each of the force sensors 120, 420, 421, 422, and by detecting variances among them, the time-sampling microcontroller 560 can provide information that can not only indicate the presence of an application of force onto the touch screen 110, but that can also indicate a likely region of the touch screen 110 onto which such force was applied”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Lee’s invention, with the teachings in Cranfill’s invention, to have the force sensing circuit comprising a para[0047]-para[0048]; para[0050]).
However, the combination of Lee and Cranfill does not appear to expressly disclose the force sensing circuit comprising digital converters connected via respective integrated circuit busses to the plurality of sensor arrays. 
Tartz discloses a force sensing circuit comprising digital converters connected via respective integrated circuit busses to a plurality of sensor arrays (see analog-to-digital converter circuit 1120 in Fig. 11, when being “more than one instance of the force sensor analog-to-digital converter circuit 1120, which can facilitate simultaneous measurements of more than one force sensor component 1104”, connected to “the force sensor array components subsystem 1108… that includes one or more arrays of individual force sensor components… within a flexible printed circuit”; “The handheld device 1100 may be implemented as the device 100”, e.g. in Fig. 1; para[0029]; para[0058]-para[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Lee’s and Cranfill’s combination, with the teachings in Tartz’s invention, to have the force sensing circuit comprising digital converters connected via respective integrated circuit busses to para[0050]; para[0053]; para[0062]-para[0063]).

Regarding claim 2, as best understood, Lee, Cranfill and Tartz disclose all the claim limitations as applied above (see claim 1). In addition, Lee discloses the at least one sensing device within the force sensing circuit detects changes in the change in force of the electronic device, and see e.g. force sensors in Figs. 5B and 9, that detects variations/changes of pressure/force at the surface of the electronic device as shown in Figs. 12A-13A; para[0065]; para[0086]; para[0110]; “the electronic device 500 may have at least one of the sensor modules 203 illustrated in FIGS. 3AA to 3EB, which is installed in areas 511, 513, and 515 of the left and right sides of the housing and in at least one area of a touch screen of a display”); 
each of the plurality of sensor arrays define a force sensitive area with at least a first sensor and a second sensor (para[0051]-para[0053]; para[0064]-para[0066]; para[0078]; see e.g. areas 503, 505 and 507 in Fig. 5A, or 513 and 515 in Fig. 5B, or 521 and 523 in Fig. 5C, comprising the claimed plurality of sensor arrays of the claimed force sensing circuit; “The electronic device 500 may include… the sensor modules ), and in response to detection of a tactile motion at one sensor within the sensor array, the method comprises temporarily enabling each other sensor within the sensor array to monitor a corresponding force-sensitive area for the subsequent change in force (para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; para[0153]-para[0163]; see 1005 to 1007 in Fig. 10; “when a detected first pressure signal is received in a state in which a first function for operation of an electronic device related to a first UI is performed, a processor may perform a second function for operation of the electronic device that is set in accordance with a first pressure signal and is related to a second UI”; see e.g. Figs. 12A-13A where the detected force corresponds to tactile motion of the users fingers over the force sensors at the surface produces the first change and triggers/activates enables the graphical user interface and the force sensors, which include sensors other than the one previously used (e.g. sensors at 501, 503, 505, 507 in Fig. 5A), to receive further changes in pressure/force related to the triggered graphical user interface); and
the functional change corresponds to received signal information from the plurality of sensors, including signal position, movement and intensity (see Abstract; para[0006]-para[0007]; [0051]; para[0087]-para[0090]; para[0127]; para[0140]-para[0146]; para[0149]; para[0152]-para[0169]; “The processor 910 may determine the following functions to be performed based on at least one a position at which pressure is detected, an intensity of pressure, a number of pressure points, a speed, a direction, and a duration time”; e.g., “When a pressure signal having a pressure value different from a pressure value indicated by or included in a previously detected pressure signal is detected after step 1007 of FIG. 10, an electronic device may execute a third function”, to affect e.g. the triggered graphical user interface, that is, to perform the claimed functional change “based on a change in at least one of the detected level and the position”, a change in position denoting movement).

Regarding claim 5, as best understood, Lee, Cranfill and Tartz disclose all the claim limitations as applied above (see claim 1). In addition, Lee discloses determining when a recognized tactile motion causes a respective delta in the force at the surface that correlates to activating the first change and triggering monitoring for the subsequent change in the force at the surface of the electronic device (para[0007]; para[0089]; para[0113]; para[0139]; para[0152]; see 1003 in Fig. 10 and 1103 in Fig. 11 where a change from e.g. no pressure/force or an initial pressure/force, to some other pressure/force is detected; see e.g. ), wherein the first change and the subsequent change are activated when the respective delta in the force is greater than a respective, predetermined force delta threshold (see e.g. Figs. 12A-13A respective changes activated based on corresponding changes in force, being greater than corresponding thresholds; para[0164]-para[0169] ).

Regarding claim 7, as best understood, Lee, Cranfill and Tartz disclose all the claim limitations as applied above (see claim 1). In addition, Lee discloses detecting the see e.g. force sensors in Figs. 5B  and 9, that detects variations/changes of pressure/force as shown in Figs. 12A-13A; para[0065]; para[0086]; para[0110]; “the electronic device 500 may have at least one of the sensor modules 203 illustrated in FIGS. 3AA to 3EB, which is installed in areas 511, 513, and 515 of the left and right sides of the housing and in at least one area of a touch screen of a display”; “the display 943 may be overlappingly combined with the touch sensor 921 and/or the pressure sensor 925”) and an optical lens; and displaying, on the output device, an interactive interface that exhibits a graphic symbol associated with the at least one setting of the electronic device in response to detecting the trigger (see e.g. the triggered graphical user interface(s) in display 1220/1320 in Figs. 12A-13A; para[0164]-para[0169]).

Regarding claim 9, as best understood, Lee, Cranfill and Tartz disclose all the claim limitations as applied above (see claim 1). In addition, Tartz discloses the force sensing circuit includes one or more piezoelectric sensors within the sensor arrays (para[0029]; see Fig. 1; “The handheld device 100 also has arrays of force sensors located along both sides of the device”; “the force sensors 106 and 108 may be pressure sensors”; “Types of the pressure sensor may be… piezoelectric type”), the sensor arrays being spaced to receive instantaneous forces as well as detect a lateral movement of a force at an exterior surface of the casing of mobile device (para[0029]-para[0036]; see Figs. 1 and 4; e.g. “the user may answer a phone call by gripping or squeezing the arrays of force sensors”, and "scrolling may be performed by repeatedly sliding the thumb or finger vertically along one side of the device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have  the force sensing circuit includes one or more piezoelectric sensors within the sensor arrays, the sensor arrays being spaced to receive instantaneous forces as well as detect a lateral movement of a force at the exterior surface of the casing of mobile device, as also taught by Tartz in the combination, for the advantage of providing for improved one-handed target selection and manipulation during operation of a handheld device, allowing users to more naturally interact with touchscreen handheld devices with a single hand and provide similar functionalities they have used on PCs, by facilitating various one-handed gestures, replacement of physical and virtual buttons, and two-handed multimodal gestures (para[0027]-para[0028]; para[0031]).

Regarding claim 10, as best understood, it is analogous to claim 1, except it is an electronic device claim (see electronic device, claimed components, and interconnections in Figs. 1-2B, 4A-5C, 9 and 12A-13A of Lee, Figs. ),  and therefore it is rejected for the same reasons as claim 1 above.

Regarding claims 11 and 14, as best understood, these claims are analogous to claims 2 and 7, and therefore are rejected for the same reasons as claims 2 and 7 above.

Regarding claim 16, as best understood, it is analogous to claims 1 and 10 above, except it is a computer program product claim (see in Lee para [0006]-para[0008], para[0039], para[0044]-para[0045], para[0079], para[0097], para[0107], and Figs. 1, 9, 28; see e.g. microcontroller 560 in Fig. 5B of Cranfill clearly comprising a program product; and para[0050]-para[0053], para[0058]-para[0064], and Figs. 5 and 11 of Tartz), and therefore it is rejected for the same reasons as claims 1 and 10 above.

Regarding claim 19, as best understood, it is analogous to claims 7 and 14, and therefore it is rejected for the same reasons as claims 7 and 14 above.

Response to Arguments

Applicant’s arguments with respect to independent claim(s) 1, 10 and 16 as amended have been considered but are moot because the new ground of rejection does not rely on the reference(s) as applied in the prior rejection of record for teachings or 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
					/AMARE MENGISTU/                                                      Supervisory Patent Examiner, Art Unit 2623